Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
		Group I, claims 1-14, drawn to a composition comprising a semiconducting light emitting nanoparticle, an organic additive and a macromolecular compound comprising at least an anchoring group.
		Group II, claims 15 and 22, drawn to a method of making a composition with improved quantum yield comprising the step of irradiating a composition comprising a semiconducting light emitting nanoparticle and an organic additive with a light of a wavelength in the range of 300-600 nm with an intensity in the range of 0.025-1 W/cm2.
		Group III, claims 16-18, drawn to a method of making a layered composite as defined by claim 16 and the resulting layered composite comprising the step where the composition of claim 1 is applied to a substrate. 

		Group V, claim 21, drawn to a method of improving the emission efficiency of a semiconducting light emitting nanoparticle comprising adding an organic additive to the nanoparticles.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III-IV and Group II lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical feature of Group II is the irradiating step which improved quantum yield of a composition comprising a semiconducting light emitting nanoparticle and an organic additive and this step is not found in the composition and layered composites of Groups I, III and IV and in the processes of Group V and III. 
Groups I, III and IV and Group V lack unity of invention because the groups do not share the same or corresponding technical feature. The special technical feature of Groups I, III and IV is that the composition comprises both an organic additive and a macromolecular compound comprising at least an anchoring group and there is no indication that the organic additive in these Groups improve the emission efficiency of semiconducting light emitting nanoparticles. The composition of Group V does not require the presence of a macromolecular compound comprising at least an anchoring group.
 lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a semiconducting light emitting nanoparticle, an organic additive and a macromolecular compound comprising at least an anchoring group, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. patent application publication 2018/0081236. This reference teaches a composition comprising a semiconducting light emitting nanoparticle, a polymer dispersant having coordinating group A, which reads upon the claimed anchoring group and a ligand having a Lewis coordinating group (para 48). The polymer dispersant reads upon the claimed macromolecular compound comprising at least an anchoring group and the ligand reds upon the claimed organic additive. 
In addition,  Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of an organic additive mixed with semiconducting light emitting nanoparticles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. patent application 2017/0283691. This reference teaches mixing semiconducting light emitting nanoparticles with an emission stabilizer, which is an organic additive. Pargraph [0039] teaches the emission stabilizer can improve the emission efficiency of the semiconducting light emitting nanoparticles to which the stabilizer is added. In addition, the emission stabilizer can be an alkyl phosphate and divalent metal salts thereof (para 103-106).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

The following species election is required if applicants elects one of Groups I-VI:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
An organic additive having formula Ia (claims 2 and 3)
An organic additive having formula Ib (claims 2 and 3)
An Organic additive having formula II (claims 4 and 5)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 6-14 of Group I; claims 15 and 22 of Group II; claims 16-18 of Group III or claims 19 and 20 of Group IV.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in 
The chemical compounds of formula Ia, Ib and II are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The species do not share a common structure in that the species of formula Ia does not contain a divalent metal as required by specie having formula Ib and II. The species of formula Ib and the species of formula II do not have the same structure since the species of formula 1b requires the metal be bonded to a hydrocarbon chain and the species of formula II is a metal complex where the metal is complex with carboxyl groups. Metal complexes, organic metal salts having formula Ib and the organic compounds having formula Ia all each belong to a different recognized class of chemical compounds and thus do not all belong to the same recognized class of chemical compounds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/12/21